DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bo-Young Yeum on 12 November 2021.
The application has been amended as follows: 

IN THE DRAWINGS:

FIGS. 4 and 6 will be amended as follows:

In FIG. 4, applicant will change the legend for “S20” to read, “IS ACTUAL SOC≥SOC_T1”.

In FIG. 6, applicant will change the legend for “S42” to read, “IS ACTUAL SOC≥SOC_T2”.


IN THE ABSTRACT:

The abstract of the disclosure has been amended as follows, on the next separate page:























ABSTRACT

If the destination has not been input, it is judged whether the present location is on the expressway (step S32).  If the judgement result of the step S32 is positive, it is judged whether or not the actual SOC is less than or equal to the threshold TH2 (step S34).  If the judgement result of the step S34 is positive, the restoring control is executed (step S36).  Subsequent to the step S34 or S36, it is judged whether or not the vehicle is still on the expressway (step S38).  If the judgement result of the step S38 is positive, it is judged whether or not the actual SOC is greater than or equal to the SOC_T2 (step S42).  If the judgement result of the step S42 is positive, the maintaining control is executed (step S44).








IN THE CLAIMS:

Claim 1 has been amended as follows:

1. 	(Currently Amended)  A control system for vehicle, comprising
		an engine and a battery which are mounted on a vehicle;
		a motor which is mechanically coupled to drive wheels of the vehicle, and is configured to receive electrical power from the battery and to generate a driving force for travel of the vehicle;
		a generator which is mechanically coupled to the engine, and is configured to generate charging power of the battery with power of the engine;
		a management controller which is configured to execute management control in which a state of charge of the battery is managed; and
		a navigation controller which is configured to guide a travel route of the vehicle from a present location to a destination based on information on the present location and map information;
		wherein the management control includes restoring control in which the engine is operated such that the state of charge of the battery is restored to a restoring target value, the restoring target value being set based on an actual value of the state of charge of the battery when the actual value of the state of charge becomes equal to or less than a lower limit value,
		wherein, in the restoring control, the management controller is configured to:
			judge whether or not the present location is on an expressway based on the information on the present location and map information;
			judge whether or not a destination has been entered into the navigation controller;
			upon judging that the present location is on the expressway and the destination has been entered into the navigation controller, set a first target value as the restoring target value for the vehicle passing through a scheduled exit of the expressway; and
			upon judging that the present location is on the expressway and the destination has not been entered into the navigation controller, set a second target value as the restoring target value for the vehicle passing through a next exit of the expressway, and 
		wherein, in a case where the destination has not been entered into the navigation controller, the management controller is configured to start the restoring control earlier than in a case where the destination has been entered into the navigation controller.


Allowable Subject Matter
Claims 1 to 7 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art or record does not reveal or render obvious the control system for a vehicle as recited in claim 1, wherein (in combination with the other recited elements and limitations) for example, upon judging that the present location is on the expressway and the destination has not been entered into the navigation controller, the management controller is configured to set a second target value as the restoring target value for the vehicle passing through a next exit of the expressway, and wherein, in a case where the destination has not been entered into the navigation controller, the management controller is configured to start the restoring control earlier than in a case where the destination has been entered into the navigation controller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings
Applicant must, within the THREE MONTH shortened statutory period set for the payment of the Issue Fee, make the drawing changes as detailed in the above Examiner’s Amendment.  Failure to timely comply will result in ABANDONMENT of this application.  THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Response to Arguments
Applicant’s arguments, see pages 6 to 11 of the Remarks, filed 28 September 2021, with respect to the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 103 have been fully considered and are, in conjunction with the examiner’s amendment, persuasive.  Therefore, the rejections have been withdrawn.
In this respect, support for the examiner’s amendment is found (for example only) at published paragraph [0080] of the specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




[This part of the page intentionally left blank.]




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Examiner, Art Unit 3667